Citation Nr: 0334921	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-20 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury.

2.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to December 
1945.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 2002 rating decision (denying service 
connection for PTSD) and an August 2002 rating decision 
(denying service connection for a "nervous disorder" and 
residuals of cold injury), both issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Issues on appeal

The Board initially notes that the veteran through his 
attorney claimed, and the RO adjudicated, the issue of the 
veteran's entitlement to service connection for what was 
characterized as a "nervous condition".  It is clear from 
the record that this involves a psychiatric disability other 
than the separately claimed PTSD, not a neurological 
disability.  The Board has therefore revised the issues as 
indicated on the first page of this remand.  See 38 C.F.R. § 
19.35 (2003) [a VA Form 8, certification of appeal, is issued 
by the RO for administrative purposes only and does not 
confer or deprive the Board of jurisdiction of an issue].

Issues not on appeal

The Board has carefully reviewed the procedural history of 
this case and concludes that the veteran has perfected an 
appeal only as to the issues of his entitlement to service 
connection for cold injury residuals, for PTSD and for a 
psychiatric disorder other than PTSD.  

The record shows that the veteran initiated an appeal as to 
eight other issues, which were addressed in an August 2002 
statement of the case.  Specifically, those issues were 
evaluation of degenerative disc disease, degenerative joint 
disease and spinal stenosis of the lumbar spine, rated 60 
percent disabling; entitlement to an earlier effective date 
for service connection for bilateral hearing loss; 
entitlement to an earlier effective date for service 
connection for tinnitus; entitlement to an earlier effective 
date for service connection for a low back disorder; service 
connection for degenerative disc disease of the thoracic 
spine; service connection for degenerative disc disease of 
the cervical spine; timeliness of appeal as to the issues of 
the evaluation for the lumbar spine disability, earlier 
effective date claims, service connection for the neck 
condition and service connection for degenerative disc 
disease of the thoracic spine; and timeliness of appeal of 
the issues of service connection for a neurological disorder 
and service connection for a bilateral leg condition, to 
include arthritis of the legs.

The veteran has not, to the Board's knowledge, perfected an 
appeal as to any of the issues addressed in this August 2002 
statement of the case by filing a substantive appeal or 
equivalent document.  These issues, therefore, are not 
presently before the Board.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and request for 
appellate review is completed by claimant's timely filing of 
a substantive appeal after a statement of the case is issued 
by VA]; see also 38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).  

The Board notes in passing that in April 2002, the RO awarded 
the veteran a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU) and that he is now receiving VA 
disability compensation benefits at the 100 percent level.  
This award was made effective from February 7, 2001.  Such 
award of TDIU does not, however, render moot the issues on 
appeal.

Additional "issue"

The Board also notes that in correspondence dated May 31, 
2002, the veteran's attorney set forth what he styled a 
"notice of disagreement" to the purported "issue" of the 
inadequacy of the report of a private psychological 
examination dated in February 2002.  The attorney referred to 
a May 29, 2002 letter from the RO which in substance 
indicated that the individual who conducted the February 2002 
examination was not licensed by the State of Nebraska as a 
"licensed psychologist"; the medical evidence of record was 
inadequate to evaluate the veteran's psychiatric claims in a 
fully informed manner; and that a VA examination of the 
veteran would therefore be scheduled.  The attorney further 
stated that the veteran would not report for a VA 
compensation and pension examination until such time as the 
purported issue was "finally" decided.         

The so-called "notice of disagreement" merely amounts to 
argument pertaining to the RO's development of the case, 
specifically the RO's seeking additional medical evidence in 
connection with the veteran's claims of entitlement to 
service connection for psychiatric disabilities.  The RO may, 
and indeed under many circumstances is obligated to, seek 
additional medical evidence prior to adjudicating a claim.  
See 38 U.S.C.A. § 5103A(d) (West 2002); Charles v. Principi, 
16 Vet. App. 370 (2002).  The veteran is free to raise a 
contention to the effect that the record is already adequate 
and that no additional evidentiary development is required, 
but such argument does not amount to an issue which need be 
adjudicated by the Board.

Whether the RO has fulfilled VA's duty to assist the veteran 
in substantiating his claims may be relevant in determining 
whether a legitimate issue is ripe for review by the Board.  
Cf. 38 C.F.R. § 19.9 (2002).  This case presents the opposite 
situation, i.e. the veteran is attempting to contest 
additional evidentiary development by the RO.  In any event, 
resolution of questions concerning evidentiary development in 
a case amounts to disposing of matters preliminary to 
adjudication of the claim and does not represent "the 
resolution of all questions of law and fact that affect the 
provision of benefits."  See 38 U.S.C.A. §§ 511, 7104(a); 
Conary v. Derwinski, 3 Vet. App. 109, 112 (1992).  The 
attorney's arguments pertaining to development of the 
evidence does not, therefore, constitute a justicable issue 
to be adjudicated by the Board.

The RO did not issue a statement of the case (SOC) in 
response to the attorney's May 2002 correspondence.  The 
Board concludes that the RO was fully within its authority to 
determine that additional medical examination was necessary, 
see also 38 C.F.R. § 3.159, and to conclude that issuance of 
a SOC was not required under such circumstances.  The 
veteran's attorney has not furnished cogent argument to the 
contrary.  Accordingly, the Board will not remand this so-
called "issue" for the issuance of a SOC.  Cf. Manlincon v. 
West, 12 Vet. App. 238 (1999).

The veteran is cautioned that should additional development 
of the issues on appeal include scheduling him for physical, 
psychiatric and/or psychological examination, he is expected 
to report for such examination. 


REMAND

After having reviewed the veteran's VA claims folder, and for 
reasons stated immediately below, the Board believes that a 
remand is necessary.

Veterans Claims Assistance Act of 2000

A remand is in order to ensure full and complete compliance 
with the enhanced duty to notify and duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A].

The Board observes that the RO's VCAA notice letter of 
February 2002 properly informed the veteran that any evidence 
he had in support of this claims could be a submitted by 
April 27, 2002 - a 60-days period calculated from the date of 
the letter (February 27, 2002); however, the letter was 
defective to the extent that he was not also advised that he 
had a full year to respond to the VCAA notice.  The letter 
instead informed him that if the "information or evidence is 
received within one year from the date of this letter, and we 
decide that you are entitled to VA benefits, we may be able 
to pay you from the date we received your claim".  In a 
decision dated September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (the Federal Circuit) found this description 
of the one-year period misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response to a VCAA-
notice letter.

Previously, the Board could cure this procedural defect by 
issuing an appropriate VCAA notice, but this practice was 
invalidated by the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (the DAV case) [regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b)].

In short, the Agency of Original Jurisdiction (AOJ) must 
inform the veteran that notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Additional evidence

In a November 2002 Statement of the case, the RO informed the 
veteran that  
his claims for PTSD and a "nervous condition" had been 
denied.  The RO further informed the veteran that a letter 
had been sent to the United States Armed Services Center for 
Unit Records Research (USACRUR) concerning the veteran's 
claimed stressors, but that a response had not been received.  
The RO further stated: "When a response has been received 
from UDSCRUR, further consideration will be given."

There is of record letter from USACRUR dated June 12, 2003.  
Because the veteran's claims folder was transferred by the RO 
to the Board for appellate review in December 2002, the RO 
forwarded the June 2003 letter from USACRUR directly to the 
Board for consideration without considering it.  See 38 
C.F.R. § 19.37(b) (2003).

The Board acknowledges that USACRUR's letter amounted to a 
statement that the veteran had provided insufficient stressor 
information and thus would not change the RO's decision to 
deny the claim.  Nonetheless, it is evidence, and in light of 
the RO's statement that the letter would be considered by it, 
the Board believes that a remand is necessary.
 



Moreover, RO consideration of this evidence has not been 
waived by the veteran.   
Previously, the Board's Rules of Practice, 38 C.F.R. Parts 19 
& 20, did not require the Board to obtain a waiver from the 
veteran allowing the Board to consider additional relevant 
evidence in lieu of initial review by the AOJ.  However, in 
the DAV case the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case for initial consideration by the AOJ.  In view of 
the Federal Circuit's decision, the Board will remand this 
case to ensure full and complete compliance with these 
requirements as well.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.

2.  Thereafter, VBA should readjudicate 
the issues on appeal, with consideration 
of all evidence of record.  If any 
benefits sought on appeal remain denied, 
the VBA should provide the veteran and 
his attorney a supplemental statement of 
the case and allow an appropriate period 
of time for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.  The veteran has the right to submit 
additional evidence and argument on the  matters the Board 
has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


